EXHIBIT 10.8


DSL.NET, INC.
50 BARNES PARK NORTH, SUITE 104
WALLINGFORD, CT 06492




August 28, 2006


[Insert Name of Executive Officer from Schedule 1 hereto]
c/o DSL.net, Inc.
50 Barnes Park North, Suite 104
Wallingford, CT 06492


Re: Retention Bonus and Severance Agreement


Dear [Insert Name of Executive Officer from Schedule 1 hereto]:


As you know, DSL.net, Inc. (the “Company”) entered into a Purchase Agreement
with MegaPath Inc. and a wholly-owned subsidiary of MegaPath Inc. (“MegaPath”)
on August 22, 2006 (the “Purchase Agreement”). It is a condition to the closing
of the financing transaction contemplated by the Agreement (the “Financing”)
that the Company have entered into this agreement with you.


In recognition of your historic valuable contributions to the success of the
Company and your continuing value to the Company during the period following the
closing of the Financing, to incent you to remain as an employee of the Company,
and in consideration for the mutual covenants set out herein, the Company is
prepared to offer to you the following:



1.     
Provided that you remain employed by the Company up until February 28, 2007 (the
“Retention Date”), you will be paid a retention bonus (the “Retention Bonus”)
equal to three months of your current base salary. The Company will withhold and
remit all applicable deductions from the Retention Bonus, which will be paid to
you within five (5) business days of the Retention Date. If your employment with
the Company is terminated by you or by the Company for any reason prior to the
Retention Date, you will not be paid the Retention Bonus.




2.     
If your employment is terminated by the Company for any reason (including death
or disability) other than Cause (as defined below), or you terminate your
employment with the Company at any time following the occurrence of an event of
Good Reason (as defined below), the Company will pay to you within five (5)
business days of such termination date if terminated by the Company without
Cause or within five (5) business days of the Good Reason Notice Expiration Date
(as defined below) if your employment has been terminated by you for Good
Reason, as severance, a lump sum payment equal to six months of your current
base salary (“Severance Payment”), plus an amount equal to six months of COBRA
costs (covering you as an individual). The Company will withhold and remit all
applicable deductions from the Severance Payment. If your employment with the
Company is terminated by the Company for Cause, or by you without Good Reason,
you will not be paid the Severance Payment.




--------------------------------------------------------------------------------


As used herein, “Cause” means: (i) theft, fraud, dishonesty, gross negligence or
willful misconduct by you in connection with the performance of your job duties;
(ii) conviction of a felony or a crime or civil violation which involves moral
turpitude or plea of guilty or nolo contendere in respect of the foregoing;
(iii) a repeated or ongoing failure to comply with the reasonable directions and
instructions of your supervisor in connection with the performance of the your
job duties, following notice from the Company to that effect and reasonable
opportunity to cure same; (iv) use or possession of illegal drugs or excessive
use of alcohol, while performing Company duties or while on Company premises; or
(v) commission of any act, or failure to act, in bad faith, which, in the
reasonable determination the Company has a material adverse effect on the
business of the Company. As used herein, “Good Reason” shall mean that (i) your
primary place of employment is moved, to your further inconvenience, by the
Company (not at your request) to a location greater than 25 miles from New
Haven, CT or in excess of 70 miles from your current residence address (without
a corresponding permission from the Company allowing you to telecommute); (ii)
the Company has breached any material term of this Agreement or any other
agreement or policy affording rights or benefits to you; (iii) the Company has
implemented a material reduction in your job duties; (iv) the Company has
implemented a material demotion in your position or title; or (v) the Company
has reduced your current base compensation; provided, however, that with respect
to each of the conditions described above in items (i), (ii), (iii), (iv) and
(v), you may not establish “Good Reason” unless you have provided written notice
to the Board of Directors or Chief Executive Officer of the Company of the
existence of such condition and the Company fails to cure such condition prior
to the sooner to occur of the 10th business day following receipt of such notice
or the date when you shall have committed to accepting employment from another
employer following your resignation for Good Reason, which you shall provide the
Company with notice of (either of such time periods being referred to herein as
the “Good Reason Notice Expiration Date”).


You will be required to execute a Severance Agreement in the form attached
hereto as Exhibit A as a condition to receiving the Severance Payment.


Except as expressly amended herein, nothing in this agreement alters or amends
the terms of your employment with the Company as at the Effective Date (as
defined below) of this letter. This agreement becomes effective (the “Effective
Date”) on the later of the date that the Company receives from you an executed
copy of this agreement and the closing of the Financing.


The benefits set forth herein are being made available to you in recognition of
your unique knowledge and skills and in consideration for your continuing
loyalty and dedication to the Company during this important period, and are in
addition to your current compensation and any other benefits to which you are or
may become entitled. This agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

--------------------------------------------------------------------------------




Please acknowledge your receipt of this agreement by signing one copy of this
letter and returning it to the undersigned.




Yours truly,


DSL.net, Inc.


Per order of the Board of Directors






By:  /s/ David F. Struwas                                            
Name: David F. Struwas
Title: President and Chief Executive Officer










Agreed to this 28th day of August, 2006:






                                                                                        
[Insert Name of Executive Officer from Schedule 1 hereto]




Attachment:


Exhibit A - Severance Agreement



 

 

--------------------------------------------------------------------------------


Exhibit A


Form of Severance Agreement


(attached hereto)





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------


Exhibit A
 
SEVERANCE AGREEMENT


This Severance Agreement (this "Agreement") is executed by and between [Insert
Name of Executive Officer from Schedule 1 hereto] ("Employee") and DSL.net,
Inc., ("DSL.net") (collectively the "parties"). In consideration for the
execution of this Agreement and the performance of the terms and conditions
herein, the parties agree as follows:


1.  Severance. In consideration for Employee agreeing to the terms and
conditions set out in this Agreement, DSL.net shall pay severance to Employee in
the amount of [Insert Severance Amount from Schedule 1 hereto], less applicable
state and federal withholding taxes, plus an amount equal to six (6) months of
COBRA costs (covering Employee as an individual), after Employee executes this
Agreement and returns the executed Agreement to DSL.net and after Employee
complies with paragraph 4 hereof.
 
2.  Stock Options. Employee will have whatever rights, if any, that the Employee
has under DSL.net’s stock option and employee stock purchase plans and related
agreements as of the date of termination of Employee’s employment with DSL.net.
 
3.  Insurance. Employee will receive all company provided insurance coverage
through his last date of employment, after which time Employee may elect COBRA.
 
4.  Return Of Property. Employee shall immediately return to DSL.net all DSL.net
property and all tangible Confidential Information (as defined below) in
Employee's possession, custody, or control, including but not limited to keys,
key cards, computer equipment, computer disks or files, business information and
records, and any other such DSL.net property.
 
5.  No Further Payments. DSL.net will provide Employee with payment for any and
all wages, compensation, vacation and commissions through his last date of
employment.
 
6.  Release. Employee releases and forever discharges DSL.net and its present
and former owners, boards, directors, officers, trustees, shareholders,
employees, agents, attorneys, representatives, successors and assigns, and
present and former parent, subsidiary, affiliated and related entities
(collectively referred to as the "Released Parties"), and each of them, of and
from any and all claims, demands, actions, causes of action, charges, and
complaints, and associated costs, expenses, attorneys' fees, damages, injuries
and losses, arising in law, equity or otherwise, of any and every kind, nature
and character whatsoever, whether known or unknown, unforeseen, unanticipated,
unsuspected or latent, which Employee and/or each of Employee's successors or
agents now own or hold, or have at any time heretofore owned or held, or may at
any time own or hold, by reason of any matter or thing arising from any cause
whatsoever prior to the date of execution of this Agreement, including without
limitation from all claims in any way related to Employee's separation of
employment from DSL.net. Notwithstanding the foregoing, Employee does not
release any claim or action existing on or prior to the date hereof relating to
workforce injury arising from facts or circumstances sustained or occurring
during the course of his employment with DSL.net.
 
____________
Employee's Initials

--------------------------------------------------------------------------------


Exhibit A
 
 
7.  No Further Claims. Employee shall not file any charges against the Released
Parties based on events occurring prior to the date of execution of this
Agreement with any state or federal administrative agency, and shall immediately
dismiss any such existing claims, if any. Employee shall not institute a lawsuit
in any state or federal court based upon, arising out of, or relating to any
claim, demand, or cause of action released herein. Employee shall not
participate, assist, or cooperate in any third party’s claim, charge, suit,
complaint, action or proceeding against the Released Parties, unless and to the
extent required or compelled by law. Employee shall not encourage and/or solicit
any third party to file any claim, charge, suit, complaint, action or proceeding
against the Released Parties.
 
8.  No Disclosure of Confidential Information. Employee shall not any time use,
divulge, disclose or communicate, either directly or indirectly, in any manner
whatsoever, any of DSL.net's Confidential Information to any person or business
entity, without the prior written authorization of the President of DSL.net. As
used herein, "Confidential Information" shall refer to DSL.net's confidential
and proprietary business information concerning, without limitation, DSL.net's
products, services, customers, employees, pricing, marketing, costs, business
affairs, selling techniques, business agreements, customer agreements,
operations, accounting procedures, financial statements, inventions, research
and development, product designs, software programs, and any other similar
information of any kind, nature or description, in whatever form (the
"Confidential Information"). The Confidential Information is a valuable trade
secret of DSL.net that shall remain the sole and exclusive property of DSL.net.
 
9.  No Unfair Competition. Employee shall not at any time (a) disclose any
Confidential Information to any person or business entity which directly or
indirectly competes with DSL.net, and/or (b) use or disclose any Confidential
Information to, directly or indirectly or by action in concert with others,
solicit, induce or influence, or seek to induce or influence, any customer of
DSL.net for the purpose of promoting or selling any products or services
competitive with those of DSL.net to such customer or inducing such customer to
cease subscribing to services from DSL.net.
 
10.  No Solicitation. For a period of six (6) months following the date of this
Agreement, Employee agrees not to directly or indirectly provide services to, be
employed by or serve as a director of any company that is a direct competitor of
DSL.net or its affiliates. In addition, for a period of two (2) years following
the date of this Agreement, Employee shall not directly or indirectly solicit,
induce or influence, or seek to induce or influence, any person who is engaged
as a regular, temporary, introductory, full-time or part-time employee, agent,
or independent contractor by DSL.net to terminate his or her employment or
engagement with DSL.net for any reason.
 
11.  No Disparagement. Employee shall act in good faith towards the Released
Parties so as not to harm their businesses in any way, and Employee shall not
disparage the Released Parties in any way.
 
12.  References. In response to any inquiries from prospective employers,
DSL.net will only provide information concerning Employee's dates of employment
and positions. Employee will refer any such inquiries to DSL.net's Human
Resources Department.
 
____________
Employee's Initials

--------------------------------------------------------------------------------


Exhibit A
 
 
13.  No Workplace Injuries.  To Employee’s knowledge, other than as described in
writing in a schedule attached hereto, Employee has not sustained any workplace
injury of any kind during employment with DSL.net.
 
14.  Prior Agreements. This Agreement does not alter, modify or impact the
confidentiality provisions and the restrictive covenants set forth in the
Proprietary Information & Inventions Agreement between the parties signed by
Employee, nor does it affect Employee’s obligation to strictly comply with those
provisions and covenants.
 
15.  CONFIDENTIALITY. EMPLOYEE SHALL NOT DISCLOSE, PUBLICIZE OR ALLOW OR CAUSE
TO BE PUBLICIZED OR DISCLOSED ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
OR THE EXISTENCE OF THE AGREEMENT ITSELF, UNLESS AND TO THE EXTENT REQUIRED OR
COMPELLED BY LAW. THIS PROVISION CONSTITUTES A MATERIAL TERM OF THIS AGREEMENT.
THE FOREGOING SHALL BE VOID IF DSL.NET PUBLICLY DISCLOSES THE EXISTENCE OR TERMS
OF THIS AGREEMENT.
 
16.  Arbitration. Any disputes concerning this Agreement shall be settled
exclusively by binding arbitration in Connecticut, before an experienced labor
and employment law arbitrator mutually agreed upon by the parties. If the
parties cannot agree upon an arbitrator, one will be selected in accordance with
the rules of Judicial Arbitration and Mediation Services, Inc. (“JAMS”). The
arbitrator in this matter shall not have the power to modify any of the
provisions of this Agreement. The arbitrator's decision shall be final and
binding upon the parties, and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction. The parties will evenly split
the cost of the arbitrator's fee. The arbitrator must award attorney's fees and
costs to the prevailing party in the arbitration.
 
17.  Notices. All notices and other communications provided for hereunder shall
be in writing and shall be delivered to each party hereto by personal delivery,
by priority overnight delivery sent via a nationally recognized courier (charges
for the account of sender), by facsimile transmission or by registered or
certified U.S. mail, return receipt requested, addressed as follows:
 
 
 
 
____________
Employee's Initials

--------------------------------------------------------------------------------


Exhibit A
 
 
if to DSL.net, to:


DSL.net, Inc.
50 Barnes Park North, Suite 104
Wallingford, CT 06492
Attn: Chief Executive Officer
Facsimile:      203-684-6102
Telephone:     203-684-6100


and,


if to Employee, to Employee’s latest residence address most recently on file
with DSL.net
 
or to such other address as either party may specify by notice to the other
party given as aforesaid. Such notices shall be deemed to be effective three (3)
business days after the same shall have been deposited, postage prepaid, in the
U.S. mail, upon personal delivery, if the same shall have been delivered by
hand, one (1) business day after deposit with such overnight courier, if sent
via priority overnight delivery, or upon receipt of electronic facsimile
confirmation, as the case may be. As used herein, a “business day” shall mean
any weekday other than a Federal U.S. holiday or day on which banks in the State
of Connecticut are authorized to close. The parties shall use commercially
reasonable best efforts to apprise each other of any address changes during the
operative term of this Agreement.
 
18.  Miscellaneous. DSL.net agrees that, if Employee’s employment is terminated
for any reason, Employee is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Employee by DSL.net hereunder.
Further, the amount of any payment provided hereunder shall not be reduced by
any compensation earned by Employee. Each of Employee and DSL.net has full
authority to enter into this Agreement and to be bound by it. Employee is
voluntarily entering into this Agreement free of any duress or coercion.
Employee has had the opportunity to consult legal counsel of Employee's own
choosing with respect to the execution and legal effect of this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Agreement contains all terms
and conditions pertaining to the compromise and settlement of the claims
released herein, and no promise or representation not contained in this
Agreement has been made to Employee by the Released Parties. This Agreement
supersedes all previous written or oral agreements between Employee and the
Released Parties. This Agreement cannot be modified in any respect except in a
written instrument signed by both Employee and DSL.net. In the event that any
provision of this Agreement is held to be void, null or unenforceable, the
remaining portions shall remain in full force and effect. Any uncertainty or
ambiguity in the Agreement shall not be construed for or against any party based
on the attribution of drafting to any party. This Agreement may be executed by
the parties in any number of counterparts, which are defined as duplicate
originals, all of which taken together shall be construed as one document. This
Agreement shall be construed and governed by the laws of the State of
Connecticut, without regard to its conflicts of laws principles.
 
19.  Consideration Period and Advice of Counsel. Employee is being informed that
Employee has or may have specific rights and/or claims under the Age
 
 
____________
Employee's Initials

--------------------------------------------------------------------------------


Exhibit A
 
 
 
Discrimination in Employment Act, as amended, including by the Older Workers
Benefit Protection Act (the "ADEA"). In connection with the ADEA, Employee
acknowledges that he has been afforded twenty-one (21) days to consider this
Agreement, its benefits and its consequences. He understands that he has the
option of signing this Agreement at any time before the end of the twenty-one
(21) day period, but that any election to do so is completely within his
discretion. Employee further acknowledges that he has been advised that he may
seek the advice of an attorney before signing this Agreement, and that he has
had a full and adequate opportunity to do so.
 
20.  Revocation Period. It is understood and agreed by Employee that he will
have seven (7) days after signing this Agreement to revoke it. The Agreement
will not become effective and enforceable until this revocation period has
expired. No payment to Employee under Section 2 above will be due until four (4)
business days after the Agreement becomes effective and enforceable.
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN AND
UNKNOWN CLAIMS.




DATED:_____________________             ______________________________________
    [Insert Name of Executive Officer from Schedule 1 hereto]




DATED:_____________________             ______________________________________
     For DSL.net, Inc.




 
 
 
 

 


 
____________
Employee's Initials

--------------------------------------------------------------------------------





Schedule 1 to Exhibit 10.8 to 8-K


Executive Officers Subject to Retention Agreements & Severance Amounts




Name:
Title:
Severance Amount:
Marc Esterman
S.V.P. - Corporate Affairs, General Counsel & Secretary
$87,500
Walter Keisch
Chief Financial Officer & Treasurer
$100,000


